Title: To John Adams from Thomas Digges, 28 March 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Sir
      London 28 Mar 80
     
     I am obligd to You for a letter the 14th Instant. My writing to You is from the motive of making You acquainted from time to time with any material movement or particular news from this quarter, which may be interesting or serving in any way the business you are engagd in; Your particular situation must put it out of your power to write when even you may wish to do so, and I by no means expect regular Answers to Letters I send You. I should be happy to render you any services here, and if You can spare but a few minutes when any thing favorable from America reaches Paris, (for bad news flies quick enough) to inform me thereof, it is all I can expect from You.
     We have got accounts here from the Windward Islands so late as the 20th Feby. and from Jamaica the 4th Feby. Nothing material from the last mentiond place, save that the former accounts we had of the Spaniards possessing Pensacola seem not to be true at least that place was not taken the 3d Jany.
     The fleet which saild the 26 Decr. for Barbados was arrivd Gen. Vaughan and about 4,000 Men was with it and were preparing about the middle of Feby. for an Expedition against Grenada. A secret Expedition saild from Jamaica about the last Jany. 800 Men, one Man of War and 5 or six armd Ships, supposd for the Coasts of South America nearest to Guatimala.
     A Passenger by the last Ship from Barbadoes, says, that two transports of Clintons Expedition had been blown to the West Indies (Antigua), but this is not publickly known or put forth by Gazette Authority. If it is true, that expedition must have faild in its purpose against Charles Town.
     There are strong reports that ministry having received intelligence very lately that a Squadron of 5 or 6 Ships were going directly from France to North America, have orderd six men of war under Adml Greaves to the New York Station. The West India fleet which have been some time at Ports are still detaind as well on account of the Winds, as the waiting for some additional men of war to see them safe and out of the reach of the Brest fleet. They will sail with about 20 Ships of war, only 3 or four to proceed on to the West Indies, which it is said will make the summer West India Fleet about 32 sail of the Line.
     Altho we have so recent accounts from the West Indies and many quick voyages from thence, there is not a tittle from N York or America since of 26 Decr.
     
      I am very respectfully yrs,
      W. C.
     
    